PER CURIAM.
The amended petition seeking a belated appeal of the judgment and sentence rendered on October 1, 2009, in Clay County Circuit Court ease number 2009-CF-000147, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the trial court shall appoint counsel to represent him on appeal.
THOMAS, CLARK, and MARSTILLER, JJ., concur.